Citation Nr: 0100363	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  98-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice connected pension purposes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel



REMAND

The veteran had active duty from June 1969 to October 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) that denied the above-noted claim.  During the 
pendency of the appeal, the veteran's claims file was 
transferred to the Atlanta, Georgia, RO.

Because of legal requirements including changes in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for additional evidentiary 
development and notice to the veteran regarding the grounds 
for the decision.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The evidence reflects that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits and 
that a physician has certified him as permanently and totally 
disabled for the purpose of a loan cancellation request 
addressed to the Department of Education.  

The veteran apparently receives medical treatment at the VA 
Medical Center (VAMC) in Decatur, Georgia.  The most recent 
VA treatment records associated with the claims folder are 
dated in 1999.  Any additional VA or private treatment 
records of the veteran dated since 1999 should be obtained on 
remand.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ____ (2000) (to be codified at 38 U.S.C. § 5103A); see 
also Bell v.  Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, this case is REMANDED for the following:

1.  After securing any necessary 
authorization from the claimant, 
reasonable efforts should be made to 
obtain all medical and adjudicative 
records of the SSA and Department of 
Education in connection with any 
determination of or claim for disability.  
In addition, the veteran should be asked 
to provide the names of all VA medical 
centers and the names and addresses of 
any private care providers from which he 
has received treatment since 1999.  All 
records for which the veteran provides 
sufficient identification should be 
requested, and all responses associated 
with the claims file.  If any request for 
private medical records is unsuccessful, 
undertake such notification as is 
required.

2.  Following completion of the foregoing 
development, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full, to include all notification and 
development action required by the VCAA. 

3.  Thereafter, readjudicate the 
veteran's claim for entitlement to 
permanent and total disability rating for 
pension purposes, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  

4.  If the veteran's claim remains 
denied, provide him and his 
representative an appropriate 
supplemental statement of the case 
(SSOC), and give them the opportunity to 
respond. 

Thereafter, subject to current appellate procedures, this 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with 
statutory requirements.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claim that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claim for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claim.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

